Citation Nr: 0327623	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  98-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1960.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Los Angeles, California.  The RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  He appealed this determination.  

The Board of Veterans' Appeals (Board) issued a decision in 
this matter in January 2000 which found that there was new 
and material evidence for reopening the claim, however, the 
Board denied the reopened the claim on its merits.  This 
decision was later vacated by the U. S. Court of Appeals for 
Veterans Claims (CAVC) and the matter was remanded to the 
Board for further adjudication in compliance with the CAVC's 
order.  

In a decision of August 2002, the Board again found that the 
requisite new and material evidence had been submitted to 
reopen the claim for service connection and remanded the case 
to the RO for development of the evidence and readjudication 
on the merits.  The case has now returned for further 
appellate consideration.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The new evidence submitted by the veteran to reopen his claim 
for service connection includes a lay statement from an 
individual who indicated he had witnessed the veteran sustain 
a low back injury during his military service.  The veteran 
has claimed that he has suffered with low back symptomatology 
ever since this in-service injury.  In August 2002, the Board 
instructed the RO to conduct development that would determine 
whether the lay statement was from an individual who had 
actually served in the same unit at the same time as the 
veteran.  Research conducted by the RO confirmed that the 
author of the lay statement had indeed served with the 
veteran.  In a subsequent Supplemental Statement of the Case 
issued in May 2003, the RO denied service connection for a 
back injury on the basis that there were intercurrent back 
injuries which had resulted in the veteran's current 
disability.  

The RO's decision in May 2003 appears to be based on its 
review of the medical evidence.  However, this evidence does 
not include any medical opinion that has explicitly 
considered the veteran's corroborated in-service back injury 
and reported chronic symptomatology.  Thus, it appears, that 
the RO used its own unsubstantiated medical opinion in 
determining that there was no nexus between the veteran's in-
service back injury and his current back disabilities.  The 
CAVC has held that VA adjudicators are prohibited from making 
such determinations.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); see also 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  On remand, a medical 
examination must be obtained so that a competent healthcare 
professional can render an opinion on the etiology of the 
veteran's current low back disabilities.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  


The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a fee basis if 
necessary to determine the nature, extent 
of severity, and etiology of any low back 
disorder(s) which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the orthopedic specialist 
prior and pursuant to conduction and 
completion of the examination.  The 
orthopedic specialist must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The veteran has claimed that his current 
low back disorder(s) is/are the result of 
an initial low back injury during his 
military service.  He asserts that while 
carrying a 60-pound machine gun during 
military service in 1957, he fell down 
and injured his ankle and low back.  

The service medical records note 
treatment for an ankle injury, but are 
silent regarding any type of back injury 
or symptoms.  A lay statement was 
received from a fellow soldier who 
asserted he had witnessed this fall and 
that the veteran's back had been injured.  

The available post-service medical 
records first report treating back 
problems in 1972.  These records report a 
number of post-service back injuries and 
surgeries.  A medical history from an 
examination provided in May 1988 by the 
veteran's employer indicated that the 
veteran had first sustained an on-the-job 
back injury in 1964, with another back 
injury sustained in 1975.  The examiner 
should provide answers to the following 
questions:
a.  Does the veteran currently 
suffer with a low back disorder(s)?  
If so, please provide all 
appropriate diagnoses.
b.  Is it at least as likely as not 
that any low back disorder(s) found 
on examination was/were caused or 
aggravated by his military service, 
and specifically his claimed back 
injury in November 1957?  

Is any current back disability in 
anyway etiologically related to the 
veteran's military service?  If so, 
please explain.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for post-operative 
residuals of a low back injury.

In the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection.  38 C.F.R. 
§ 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


